—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 2, 1993, which dismissed claimant’s appeal from the decision of an Administrative Law Judge as untimely.
In our view, the evidence in the record concerning the circumstances and timing of claimant’s attempt to appeal from an adverse ruling of the Administrative Law Judge supplied a rational basis for the Board’s finding of untimeliness. The Board did not exceed its powers by failing to credit claimant’s explanation for the delay. In light of the explicit provisions of Labor Law § 621 (1) regarding the timeliness of appeals, we find no reason to disturb the Board’s determination.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.